DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 September 2022 has been entered. 
3. Applicant's arguments and amendments to the claims presented in the reply of 09 September 2022 have been fully considered but do not place the application in condition for allowance. 
All objections and rejections not recited herein are hereby withdrawn. 
In the reply of 09 September 2022, Applicant states: 
Claim Status
4. 	Claims 1-4, 6, 8, 12, 15, 18-20, 28-29, 31, and 33-36 are pending and have been examined herein. 
Claim18 has been examined only to the extent that it reads on methods that require the oligomer of SEQ ID NO: 8.  Claim 18 encompasses the non-elected subject matter of  the oligomers of SEQ ID NO: 4-7 and 9-11. Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
In the reply of 09 September 2022, within the arguments pertaining to the rejection of the claims under 35 U.S.C. 103, Applicant stated:

    PNG
    media_image1.png
    68
    773
    media_image1.png
    Greyscale

	However, the prior rejection of the claims under 35 U.S.C did not in fact list claim 18 in the statement of the rejection. Claim 18 was previously rejected under 35 U.S.C. 112(b). Claim 18 is currently rejected under 35 U.S.C. 112(a) – new matter and enablement – for the reasons set forth below.	
New Claim Rejections - 35 USC § 112(d)
5. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 19, and 29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 is drawn to a method wherein the amplicon comprises a CA at four CpGs selected from positions 56, 62, 71, 121, 170, 227, 234 and 247. This claim thereby encompasses methods wherein the CAs occur at four positions other than positions 56, 62 and 71. However, claim 1, from which claim 3 depends requires that the amplicon comprises a CA at each of positions 56, 62 and 71. Claim 3 does not indicate that the four positions are in addition to the positions 56, 62 and 71, or that the amplicon further comprises a CA at at least one of positions 121, 170, 227, 234 and 247. Accordingly, claim 3 is not in proper dependent form because it includes the embodiments in which the CAs occur at four positions other than positions 56, 62 and 71. Similarly, claims 19 and 29 are indefinite because they do not necessarily include all of the limitations of claim 1, from which they depend since these claims also include embodiments wherein a CA is not present at each of positions 56, 62 and 71, with respect to SEQ ID NO: 1.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
New Claim Rejections - 35 USC § 112(a) – New Matter
6. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 8, 12, 15, 18-20, 28-29, 31, and 33-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The claims recite producing an amplicon from bisulfite treated isolated genomic DNA from any mammalian cell wherein the amplicon comprises a CA at each of CpG positions 56, 62 and 71, relative to SEQ ID NO: 1 (alone or in combination with a CA at positions 121, 170, 227, 234 and/or 247, relative to SEQ ID NO: 1) or the amplicon comprises SEQ ID NO: 3, which has a CA at each of positions 37, 56, 62, 71, 121, 227, 234, 247, 264, 271, 389, 421 and 431.
However, the originally filed disclosure teaches that the recited amplicons occur only in samples consisting of purified monocytic myeloid-derived suppressor cells (mMDSCs). The originally filed disclosure does not provide basis for methods that produce the recited amplicons in mammalian cells other than mMDSCs.
In the reply of 09 September 2022, Applicant states that “Applicant's Figure 1 also shows that when genomic DNA from different blood cell subtypes (including genomic DNA from various MDSC fractions) was assayed, the cells exhibited different demethylation patterns at the CpG sites of SEQ ID NO: 1.” It is argued that:
“As can be seen from Figure 1, the granulocytic MDSCs and the monocytic MDSCs showed opposing patterns of methylation/demethylation at CpG positions 37, 56, 62, 71, 121, 170, 227, 234, 247, 264, and 389 relative to SEQ ID NO: 1. Even within the monocytic MDSCs, not all available CpG positions within SEQ ID NO: 1 were demethylated. For example, CpG 2, CpG 9, and CpG14, corresponding to CpG positions 37, 234, and 421, were not converted in some of the mMDSCs. Additionally, the mMDSC numbered 21 (narrow box) had most of the CpG positions unconverted.”  (Emphasis added)

Applicant’s arguments clarify the teachings and results presented in the specification which indicate that only certain mMDSCs have demethylation – i.e., a CA – at each of CpG positions 56, 62 and 71, relative to SEQ ID NO: 1 and at positions 37, 56, 62, 71, 121, 227, 234, 247, 264, 271, 389, 421 and 431 of SEQ ID NO: 3.
The originally filed disclosure did not contemplate amplicons produced by bisulfite treatment in which a CA is present at each of positions 56, 62 and 71, relative to SEQ ID NO: 1 (or at positions 121, 170, 227, 234, and 247 of SEQ ID NO: 1) or at positions 37, 56, 62, 71, 121, 227, 234, 247, 264, 271, 389, 421 and 431 of SEQ ID NO: 3 in any mammalian cell – i.e., mammalian cells other than mMDSCs.
If Applicant maintains that the disclosure as originally filed provides basis for the broadly claimed methods of producing the recited amplicons in bisulfite treated isolated genomic DNA from any mammalian cell sample, then Applicant should point to specific teachings in the specification which provide basis for this concept.
New Claim Rejections - 35 USC § 112(a) / first paragraph - Enablement
7. Claims 1-4, 6, 8, 12, 15, 18-20, 28-29, 31, and 33-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The following factors have been considered in formulating this rejection (In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence or absence of working examples of the invention and the quantity of experimentation necessary.
The claims recite producing an amplicon from bisulfite treated isolated genomic DNA from any mammalian cell wherein the amplicon comprises a CA at each of CpG positions 56, 62 and 71, relative to SEQ ID NO: 1 (alone or in combination with a CA at positions 121, 170, 227, 234 and/or 247, relative to SEQ ID NO: 1) or the amplicon comprises SEQ ID NO: 3, which has a CA at each of positions 37, 56, 62, 71, 121, 227, 234, 247, 264, 271, 389, 421 and 431.
However, the specification teaches that methylation patterns differ significantly between different cell types and particularly that the ERGIC1 gene is differentially methylated in different immune cells. For instance, the specification (p. 4-5) states:
“The present invention is further based on the surprising identification of a region of the ERGIC1 gene by the inventors, as specific epigenetic marker, allowing the identification of MDSCs as well as the clinical routine application of said analysis. In the context of the present invention, the genomic region of ERGIC1, in particular according to SEQ ID No. 1 allows the identification of mMDSCs. Surprisingly, the discriminatory pattern of bisulfite convertible and non-convertible cytosine is particularly and even exclusively limited to the genomic region according to SEQ ID No. 1 of mMDSCs as shown using the amplicon according to SEQ ID No. 1, and in particular in the bisulfite converted sequences according to SEQ ID No. 2 or 3.
The inventors could demonstrate that in mMDSCs the CpG motifs as disclosed are almost completely demethylated (i.e. to more than 70%, preferably 80%, preferably, more than 90% and most preferred more than 95%), whereas the same motifs are completely methylated in all other immune cells.”

  Accordingly, the specification teaches that only certain MDSCs are unmethylated at the CpG positions in SEQ ID NO: 1, and thereby have a CA in bisulfite treated genomic DNA.  
The specification does not identify any other immune or non-immune mammalian cells that are demethylated at CpGs in SEQ ID NO: 1. Thereby, it is highly unpredictable as to whether bisulfite treated genomic DNA from mammalian cell samples that are not mMDSCs samples can be used to produce an amplicon having a CA at each of CpG positions 56, 62 and 71, relative to SEQ ID NO: 1 (alone or in combination with a CA at positions 121, 170, 227, 234 and/or 247, relative to SEQ ID NO: 1) or an amplicon which comprises SEQ ID NO: 3, which has a CA at each of positions 37, 56, 62, 71, 121, 227, 234, 247, 264, 271, 389, 421 and 431.
Additionally, in the reply of 09 September 2022, Applicant states:
“As can be seen from Figure 1, the granulocytic MDSCs and the monocytic MDSCs showed opposing patterns of methylation/demethylation at CpG positions 37, 56, 62, 71, 121, 170, 227, 234, 247, 264, and 389 relative to SEQ ID NO: 1. Even within the monocytic MDSCs, not all available CpG positions within SEQ ID NO: 1 were demethylated. For example, CpG 2, CpG 9, and CpG14, corresponding to CpG positions 37, 234, and 421, were not converted in some of the mMDSCs. Additionally, the mMDSC numbered 21 (narrow box) had most of the CpG positions unconverted.”  (Emphasis added)

Accordingly, Applicant states that many of the CpGs in SEQ ID NO: 1 and 3, including positions 37, 234 and 421, are not demethylated in genomic DNA from mMDSCs. Applicant also points to one of the 16 mMDSCs assayed therein which did not show demethylation at the CpGs in SEQ ID NO: 1. These arguments and the results provided in Figure 1 highlight the unpredictability in the art.
The specification does not provide any guidance as to how to determine which particular mMDSCs will show demethylation at the CpGs of SEQ ID NO: 1 and which will not.  All results presented in the specification were obtained with purified populations of mMDSCs. Yet, as shown in Figure 1 and as emphasized in Applicant’s arguments, methylation patterns of SEQ ID NO: 1 are variable even within the specific subtype of mMDSCs. The specification does not provide any information as to the characteristics of the mMDSCs samples which are demethylated the recited positions as opposed to the mMDSCs samples which are methylated at the recited CpG positions.  For example, there is no information provided regarding the properties of sample number 12 in Figure 1 which permit the practioner from using this mMDSC sample type since this sample type does not generate an amplicon with the properties required by the claims. Without information as to the properties of the particular mMDSCs in which the genomic DNA is demethylated at the recited CpG positions, one cannot predictably perform the claimed methods and achieve the results required by the claimed methods. 
Note, for example, that claim 33 requires that an amplicon comprising SEQ ID NO: 3 is produced. However, from Figure 1, it appears that it is an infrequent event that each of the CpGs – i.e., each of the CpGs at positions 37, 56, 62, 71, 121, 227, 234, 247, 264, 271, 389, 421 and 431, relative to SEQ ID NO: 1 – are demethylated in mMDSCs such that bisulfite treatment of the genomic DNA would result in the synthesis of an amplicon that comprises SEQ ID NO: 3 (i.e., which has a CA at each of positions 37, 56, 62, 71, 121, 227, 234, 247, 264, 271, 389, 421 and 431).
Again, in the reply of 09 September 2022, in addressing the prior rejection of the claims under 35 U.S.C. 103, Applicant argued that one would not expect that a practioner performing the method of Olek would synthesize an amplicon from bisulfite treated genomic DNA of mMDSCs in which the amplicon has a CA at least positions 56, 62 and 71 of SEQ ID NO: 1. That is, Applicant argued “There is no reason to believe that Olek’s methods would have necessarily resulted in an amplicon comprising a CA at at least CpG positions 56, 62, and 71.”
If, as argued by Applicant, it is not reasonable to expect that genomic DNA from mMDSCs will have unmethylated CpGs at least positions 56, 62 and 71 (or at each of the other CpG positions in SEQ ID NO: 1), then one would not expect that a practioner could perform the claimed methods to obtain the recited amplicons in which a CA is present in bisulfite treated genomic DNA at CpG positions 56, 62 and 71 in SEQ ID NO: 1.  The specification provides no guidance as to how one can predictably perform an amplification method, using bisulfite treated genomic DNA from purified mMDSCs or from any other type of mammalian cell sample, wherein the amplicon synthesized comprises a CA at each of the CpGs at positions 56, 62 and 71 and/or at the additional positions of 37, 21, 227, 234, 247, 264, 271, 389, 421 and/or 431 given the high level of variability in methylation of CpGs in SEQ ID NO: 1 in mMDSCs, as shown in Figure 1 and as argued by Applicant.
Case law has established that '(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.'" In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that '(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art".  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genetech Inc. v Novo Nordisk 42 USPQ2d 1001 held that '(I)t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement". 
Herein, in view of the high level of unpredictability in the art, and the lack of disclosure in the specification and in the prior art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634